Opinion filed March 12, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00051-CR
                                   __________

                 ERIC ALFONSO SERRANO, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 1
                           Tarrant County, Texas
                      Trial Court Cause No. 1277220D


                     MEMORANDUM OPINION
      The jury found Eric Alfonso Serrano guilty of the offense of continuous
sexual abuse of a child. The victims were Appellant’s two daughters, S.S. and
A.S. Both were under the age of fourteen at the times that Appellant sexually
abused them. The jury assessed punishment at confinement for a term of forty-
three years, and the trial court sentenced him accordingly.       In three issues,
Appellant complains of jury charge error, challenges the sufficiency of the
evidence, and challenges the denial of a motion for mistrial. We affirm.
      Appellant married his wife C.S. in 1998; C.S. was sixteen years old.
Appellant and C.S. ultimately had five daughters together. Appellant had been in
the military. While he was in the military, Appellant had been deployed to both
Iraq and Afghanistan. C.S. testified that Appellant totally changed after he was
deployed. According to C.S., Appellant was “mean,” “hated” women, and treated
their daughters like soldiers.
      The events made the basis of the charges in this case first came to light at a
family get-together for a Fourth of July celebration. On this particular occasion,
C.S.’s sister, F.R., invited S.S. to spend the night with her. C.S. told S.S. that it
would be okay to spend the night with her Aunt F.R., but Appellant intervened and
told them that S.S. could not spend the night with her.             Appellant gave no
explanation other than “that’s [his] word.”         C.S. testified that she thought
Appellant seemed jealous and that she could not understand why he refused.
Contrary to Appellant’s expressed wishes, C.S. gave permission anyway. F.R.
insisted on finding out why Appellant would not allow the visit. She said to him,
“Are you going to . . . are you going to touch the girls like you did to me?” S.S.
began to cry and told the others that Appellant had been “touch[ing]” her and that
“it’s been going on for a while.” F.R., C.S., and the girls left.
      That night, C.S. talked to each of the girls. A.S. cried and told C.S the
things that Appellant had done to her and the things that Appellant had made her
do.
      C.S. called the police. After she talked to a detective, C.S. took S.S. and
A.S. to Alliance for Children for a forensic interview. Later, she took them to
Cook Children’s Medical Center for a sexual assault examination.
      The State charged Appellant with the offense of continuous sexual abuse of
children and alleged that he had committed two or more acts of sexual abuse
against his children between July 2009 and June 2011. The State specifically

                                           2
charged that Appellant had committed one act of sexual abuse against S.S. and had
committed five acts of sexual abuse against A.S. Appellant was also charged with
the lesser included offense of aggravated sexual assault of S.S. After a trial, the
jury convicted Appellant of continuous sexual abuse of his children as alleged in
count one of the indictment.
      In his first issue, Appellant argues: “The Charge to the Jury Improperly
Combined Separate Alleged Offenses against each Alleged Victim into one
General Charging Paragraph thereby forcing the Jury to Convict the Appellant as
to Both Alleged Victims.” During the charge conference, Appellant objected to
the use of “or” between the allegation involving S.S. and the allegations involving
A.S. because “and” had been used in the indictment. On appeal, Appellant argues
that “[t]he charging instrument should have used the disjunctive form, but instead
it used the and/or format which gave the State two different ways to prove count
one without having to prove that both children were abused during this time
frame.”
      It is well settled that the trial court is required to instruct the jury on the law
applicable to the case. TEX. CODE CRIM. PROC. ANN. art. 36.14 (West 2007). And,
although a trial court may not submit “separate offenses” to the jury in the
disjunctive, it may submit alternative manner and means of committing the same
offense in the disjunctive. Jefferson v. State, 189 S.W.3d 305, 311 (Tex. Crim.
App. 2006); Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim. App. 2005) (“The
phrase ‘manner or means’ describes how the defendant committed the specific
statutory criminal act.”).
      A person who is seventeen years of age or older commits the offense of
continuous sexual abuse of a child younger than fourteen if, “during a period that is
30 or more days in duration, the person commits two or more acts of sexual abuse,
regardless of whether the acts of sexual abuse are committed against one or more

                                           3
victims.” TEX. PENAL CODE ANN. § 21.02(b) (West Supp. 2014). The statute
specifically provides that “members of the jury are not required to agree
unanimously on which specific acts of sexual abuse were committed by the
defendant or the exact date when those acts were committed. The jury must agree
unanimously that the defendant, during a period that is 30 or more days in
duration, committed two or more acts of sexual abuse.” Id. § 21.02(d).
      The element upon which the jurors must unanimously agree is that the
accused committed two or more acts of sexual abuse during the specified period of
time. McMillian v. State, 388 S.W.3d 866, 872 (Tex. App.—Houston [14th Dist.]
2012, no pet.). “[T]wo or more acts of sexual abuse” constitutes a single element
that can be established by proof of more than one “act of sexual abuse” that the
statute defines as a means of committing the offense. See PENAL § 21.02(b)–(c).
An “act of sexual abuse” is defined as “any act that is a violation of one or more of
the following penal laws.”     Id. § 21.02(c).    The list includes the offense of
“aggravated sexual assault under Section 22.021.” Id. § 21.02(c)(4). We note that
Appellant does not challenge the constitutionality of Section 21.02, but even so,
several appellate courts in Texas have held that the statute does not violate the
constitutional right to a unanimous jury verdict. See Pollock v. State, 405 S.W.3d
396, 405 (Tex. App.—Fort Worth 2013, no pet.); see also McMillian, 388 S.W.3d
866; Kennedy v. State, 385 S.W.3d 729 (Tex. App.—Amarillo 2012, pet. ref’d);
Casey v. State, 349 S.W.3d 825 (Tex. App.—El Paso 2011, pet. ref’d); Reckart v.
State, 323 S.W.3d 588 (Tex. App.—Corpus Christi 2010, pet. ref’d); Render v.
State, 316 S.W.3d 846 (Tex. App.—Dallas 2010, pet. ref’d); Jacobsen v. State, 325
S.W.3d 733 (Tex. App.—Austin 2010, no pet.).
      The indictment in this case tracks the language of the statute. The State
alleged that Appellant, “on or about the 1st day of July 2009 THROUGH THE 1ST
DAY OF JUNE, 2011, DID INTENTIONALLY OR KNOWINGLY, DURING A

                                         4
PERIOD OF TIME THAT IS 30 DAYS OR MORE IN DURATION, COMMIT
TWO OR MORE ACTS OF SEXUAL ABUSE.” The State further alleged six
different acts of sexual abuse; it alleged that Appellant had committed aggravated
sexual assault against S.S. by contacting her sexual organ with his mouth “and”
aggravated sexual assault against A.S. by digitally penetrating her sexual organ
“and/or” by digitally penetrating her anus “and/or” by contacting her sexual organ
with his mouth “and/or” by contacting her sexual organ with his sexual organ
“and/or” by causing her mouth to contact his sexual organ. In the charge, the trial
court asked the jury to determine whether Appellant intentionally or knowingly,
“during a period of time that is 30 days or more in duration, commit[ted] two or
more acts of sexual abuse.” While the “acts of sexual abuse” against S.S. and A.S.
were conjunctively alleged in the indictment, they were alleged in the disjunctive
in the charge, and the trial court continued the use of “and/or” for the alternative
allegations pertaining to A.S.
      Appellant recognizes that “the State may indict conjunctively and then
charge disjunctively,” but he argues that using “the and/or format” rather than the
disjunctive is somehow different and that it “gave the State two different ways to
prove count one without having to prove that both children were abused during this
time frame.” At trial, Appellant argued that, because “and” had been used in the
indictment between the allegation pertaining to S.S. and the five allegations
pertaining to A.S, the jury should have been required to find an act of abuse against
each child and should not have been authorized to base their verdict on a finding of
two acts of sexual abuse against A.S.
      We recognize that the use of a slash or a diagonal mark between “and” and
“or” can cause confusion because its function may be either conjunctive or
disjunctive. In this case, however, either would be an acceptable form in which to
charge the jury. Appellant cites no authority for his position that pleading in the

                                         5
conjunctive and charging in the disjunctive is not permitted for the offense of
continuous sexual assault of children. See Kitchens v. State, 823 S.W.2d 256, 258
(Tex. Crim. App. 1991) (“[A]lthough the indictment may allege the differing
methods of committing the offense in the conjunctive, it is proper for the jury to be
charged in the disjunctive.”).
      We find that the trial court did not err when it charged the jury in the
disjunctive. First, the element upon which the jurors must unanimously agree is
the commission of two or more acts of sexual abuse during the specified period of
time. See McMillian, 388 S.W.3d at 872. Second, the offense requires two acts of
sexual abuse during a certain period, and it is irrelevant that the acts were
committed against more than one victim.        See PENAL § 21.02(b)(1).      Finally,
because the allegations pertaining to S.S. and A.S. were alternative manner and
means of committing the offense of continuous sexual abuse, it was permissible for
the trial court to charge in the disjunctive. See Kitchens, 823 S.W.2d at 258.
      Appellant complains that, while “[p]rior case law certainly permits the
concept of multiple acts regarding a single child,” the trial court’s charge in “this
case binds all acts into one inseparable series of events, not allowing for any
incredulity as to either child.”       Appellant argues that “[t]he jury could
hypothetically have decided that A.S.’s testimony was not at all credible–but the
verdict form, which allowed for the conviction as to count two regarding S.S., did
not allow for the acquittal on count one without the entire case being thrown out”
and that “the verdict form entangled the offenses in a manner that could not have
been resolved in the Appellant’s favor.”
      We construe Appellant’s argument as a further complaint that the jury
should have been required to find that Appellant committed acts of sexual
misconduct against both children and, if not, should have been required to enter a
verdict of not guilty. However, the State was entitled to a charge on the lesser

                                           6
included offense of aggravated sexual assault of S.S. because the proof for
continuous sexual abuse in this case included the proof necessary to establish
aggravated sexual assault and because, if the jury disbelieved A.S.’s testimony,
there was some evidence that would have allowed the jury to reasonably find that,
if Appellant was guilty, he was guilty only of the lesser included offense. See
Hall v. State, 225 S.W.3d 524, 536 (Tex. Crim. App. 2007).
      As discussed above, the State alleged in count one that Appellant committed
the offense of continuous sexual abuse by intentionally or knowingly committing
two or more acts of sexual abuse on or about July 1, 2009, through June 1, 2011,
including committing aggravated sexual assault against S.S. by contacting her
sexual organ with his mouth. The trial court instructed the jury that, if it found
beyond a reasonable doubt that Appellant committed the offense as charged in
count one of the indictment, it was to find him guilty of continuous sexual abuse of
children. The trial court further instructed the jury that, if it had a reasonable doubt
about Appellant’s guilt in count one, it was to then consider whether Appellant
committed the offense of aggravated sexual assault against S.S. as charged in count
two of the indictment. In count two of the indictment, it was alleged that Appellant
committed the offense of aggravated sexual assault against S.S. by intentionally or
knowingly causing the child’s sexual organ to contact Appellant’s mouth. If the
jury had a reasonable doubt about Appellant’s guilt as to count two, the jury was
required to find Appellant not guilty. The jurors, therefore, were provided with
three choices in the verdict form: guilty as charged in count one, guilty as charged
in count two, or not guilty at all. The trial court properly submitted the three
options available to the jury. Appellant’s first issue is overruled.
      In his second issue on appeal, Appellant challenges the sufficiency of the
evidence. We review a challenge to the legal sufficiency of the evidence under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v.

                                           7
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d
286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard,
we examine all the evidence in the light most favorable to the verdict and
determine whether, based on that evidence and reasonable inferences from it, any
rational trier of fact could have found the essential elements of the offense beyond
a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). We defer to the jury as the sole judge of the witnesses’
credibility and the weight to be given their testimony. Winfrey v. State, 393
S.W.3d 763, 768 (Tex. Crim. App. 2013); Brooks, 323 S.W.3d at 899 (citing
Jackson, 443 U.S. at 319, 326); see CRIM. PROC. art. 36.13 (West 2007), art. 38.04
(West 1979).
         Appellant asserts that the evidence is insufficient because the credibility of
both children was “[i]nordinately [s]uspect.”           Appellant argues that S.S.’s
testimony “should give the [c]ourt some pause” because the details of the events as
related by her in her outcry statements were different from her trial testimony. He
further argues that A.S.’s testimony is “even more problematic” because “her
persistence in hewing to the obviously wrong timeline renders her entire testimony
implausible” and because her “medically and factually impossible” description of
Appellant’s penis “does nothing to dispel the notion that she could have been
repeating a rehearsed story, or could have witnessed adult pornography.” The
State argues that it was the jury’s role to reconcile any conflicts in the testimony
and that the evidence is sufficient to support the conviction. We agree with the
State.
         Courts do not expect child victims to testify with the same clarity and ability
as would be expected of a capable adult. Villalon v. State, 791 S.W.2d 130, 134
(Tex. Crim. App. 1990). “To expect such testimonial capabilities of children
would be to condone, if not encourage, the searching out of children to be the

                                            8
victims of crimes such as the instant offense in order to evade successful
prosecution.” Id.
      The State alleged that, on or about July 1, 2009, through June 1, 2011,
Appellant committed two or more acts of sexual abuse against his two daughters—
specifically, six different acts of aggravated sexual assault against S.S. and A.S.
A.S. testified that the first incident with her dad occurred when C.S. was
hospitalized to receive treatment for stomach pains. C.S. confirmed that she was
hospitalized in February 2011 after complications from gallbladder surgery. The
State specifically alleged that Appellant caused the penetration of the anus of A.S.
by inserting his finger into her anus. A.S. testified that, while her mother was in
the hospital, she slept with Appellant in his bed and that, when she woke up,
Appellant “was trying to stick his finger in [her] behind side.” The prosecutor
asked A.S. what she used her “behind side” for, and A.S. said, “To go poop.”
      The State also alleged that Appellant caused the female sexual organ of A.S.
to contact the sexual organ of Appellant. A.S. testified that, on another occasion
while her mother was out of the house, Appellant told her to go to his bedroom and
pull down her pants. She said that Appellant “pulled down his pants, and then he
tried to stick his middle part in mine.” A.S. explained that her middle part is what
she calls the part where she pees from. A.S. said that Appellant’s “middle part”
only went inside her middle part “[a] little bit.”
      The State also alleged that Appellant caused the penetration of the female
sexual organ of A.S. by inserting his finger into her female sexual organ. A.S.
testified that Appellant stuck his finger inside her middle part.
      Further, the State alleged that Appellant caused the mouth of A.S. to contact
the sexual organ of Appellant. A.S. testified that on another occasion, as she was
watching a movie with her sisters, Appellant “took [her] to the restroom” and
locked the door. Appellant pulled down his pants, put “cherry Sponge Bob” yogurt

                                           9
on his penis, and told A.S. to “suck it.” Appellant additionally put chocolate on his
penis and again told A.S. to “suck it.” A.S. said that she did as she was told and
that “[s]ome gooey white stuff came out.” C.S. testified that, when she first talked
to A.S. about what Appellant had done to her, A.S. told her that Appellant “made
her lick his middle part.” C.S. also recalled that A.S. told her that “white stuff”
came out and that Appellant made her “spit it out.”
      Additionally, the State alleged that Appellant caused the female sexual organ
of A.S. to contact the mouth of Appellant. A.S. testified that, on yet another
occasion, Appellant woke her up while she was asleep on the couch. He said to
her, “Let me suck your middle part”; she said that she “just let him.” A.S. also
testified that she had heard her dad come into the bedroom that she shared with
S.S. and say to S.S., “[S.S], let me suck your middle part.” S.S. replied, “Leave me
alone.”
      Finally, we consider the State’s allegation that Appellant caused the female
sexual organ of S.S. to contact the mouth of Appellant. S.S. testified that she
called “the part where you pee from” her “cola” and that, when they lived in Fort
Worth, Appellant “took off [her] pants and then he just started to lick [her] cola.”
S.S. testified that Appellant had offered to buy her an iPhone and take her to Six
Flags if she would let him “do it” but that she always told him “no” after the first
incident.
      We have reviewed the record in the light most favorable to the verdict and
have given proper deference to the jury’s credibility determinations, and we
conclude that a rational jury could have found beyond a reasonable doubt that
Appellant committed two or more acts of sexual abuse on or about the specified
periods of time. It is the jury’s function to determine what weight to assign to the
evidence, and Appellant cannot succeed on appeal by complaining that the jury



                                         10
resolved the evidence against him. See Winfrey, 393 S.W.3d at 768. Appellant’s
second issue is overruled.
         In his third issue, Appellant complains that the State engaged in improper
jury argument and that the trial court erred when it denied his motion for mistrial
based on the improper argument.         The State counters that the trial court’s
instruction to disregard the comment was sufficient to cure any harm that might
have resulted. Therefore, the State argues that the trial court did not abuse its
discretion when it denied Appellant’s request for a mistrial.
      We review a trial court’s denial of a motion for mistrial for an abuse of
discretion. Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009). When
we review a ruling for an abuse of discretion, we do not substitute our judgment
for that of the trial court but, rather, decide whether its decision was arbitrary or
unreasonable. McQuarrie v. State, 380 S.W.3d 145, 150 (Tex. Crim. App. 2012).
A trial court abuses its discretion “if no reasonable view of the record could
support its ruling.” Okonkwo v. State, 398 S.W.3d 689, 694 (Tex. Crim. App.
2013).
      During the State’s closing argument, the prosecutor told the jury that A.S.’s
and S.S.’s credibility had “been judged time and time again” and that the jury “had
an opportunity to judge their credibility as well.” The prosecutor then said, “I’m
proud to stand before you and vouch for their credibility because they have done
what was asked.”       Appellant objected and argued that the prosecutor was
attempting to inject his personal opinion. The trial court sustained the objection,
and it instructed the jury to “disregard the last statement by counsel.” The trial
court denied Appellant’s request for a mistrial.
      When a trial court sustains an objection to an argument and instructs the jury
to disregard the argument, but denies a motion for mistrial, we assume, without
deciding, that the argument was improper, and we ask only whether the court

                                         11
abused its discretion when it denied the motion for mistrial. Hawkins v. State, 135
S.W.3d 72, 76–77 (Tex. Crim. App. 2004). “A mistrial is the trial court’s remedy
for improper conduct that is ‘so prejudicial that expenditure of further time and
expense would be wasteful and futile.’” Id. at 77 (quoting Ladd v. State, 3 S.W.3d
547, 567 (Tex. Crim. App. 1999)).          “Instructions to the jury are generally
considered sufficient to cure improprieties that occur during trial,” and there is a
general presumption “that a jury will follow the judge’s instructions.” Gamboa,
296 S.W.3d at 580. Although we must assume that the argument was error in this
case, we note that, “[i]n order to constitute reversible error, the jury argument must
be extreme or manifestly improper, or inject new and harmful facts into evidence.”
McKay v. State, 707 S.W.2d 23, 36 (Tex. Crim. App. 1985).
      To determine whether an improper comment warrants a mistrial, we must
consider “(1) severity of the misconduct (the magnitude of the prejudicial effect of
the prosecutor’s remarks), (2) measures adopted to cure the misconduct (the
efficacy of any cautionary instruction by the judge), and (3) the certainty of
conviction absent the misconduct (the strength of the evidence supporting the
conviction).” Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998).
      Appellant focuses on the first and third elements that we are to review and
argues that the misconduct was severe because, “other than commenting on the
Appellant’s failure to testify, a personal voucher for the credibility of witnesses in
a child abuse case, a case without DNA or other forensic or medical evidence, is
arguably the most harmful prosecutorial no-no that the defense can endure.” He
maintains that, because this case was “replete with witness embellishments and the
children[’s] changing testimony, the prosecutor’s personal ‘warranty of credibility’
could well have tipped the balance against the Appellant.”
      Appellant cites Sanders v. State, 191 S.W.3d 272, 275 (Tex. App.—Waco
2006, pet. ref’d), to support his contention that “reversal is required.” However,

                                         12
the trial court in Sanders overruled the objection to an allegedly improper
comment. Therefore, the issue there, and in the cases cited there, was whether the
comment was improper and not whether the comment was so improper or so
severe that a mistrial was warranted. See Sanders, 191 S.W.3d at 275; see also
Menefee v. State, 614 S.W.2d 167 (Tex. Crim. App. 1981); Puckett v. State, 330
S.W.2d 465 (Tex. Crim. App. 1959); Flores v. State, 778 S.W.2d 526 (Tex.
App.—Corpus Christi 1989, no pet.). Additionally, the court of appeals concluded
in Sanders that the argument was proper, and it affirmed the conviction. Id. at 276.
      The State argues that its comment was not extreme because a fair reading of
the record shows that “the prosecutor was trying to summarize his argument that
the girls’ willingness to go through such an intensive and intrusive process should
weigh in favor of their credibility.” According to the State, a mistrial was not
warranted because the prosecutor “did not state or imply that he was relying on any
special knowledge or experience in asserting that the girls were credible
witnesses.” Further, the State contends that it explained the basis for the opinion
and that the basis was supported by the record.
      Before the State made the comment about credibility, the prosecutor had
summarized the process that the girls had endured since the initial outcry,
including talking to police officers, talking to officials from child protective
services, giving a forensic interview, and submitting to a physical sexual assault
examination. Then, the prosecutor told the jury that he was proud to vouch for
their credibility “because they have done what was asked.” After the trial court
sustained the objection, issued a curative instruction, and denied Appellant’s
motion for mistrial, the prosecutor continued as follows:
            They have done what has been asked from them from day one
      up until when they took the stand. And now we are asking for you to
      find him guilty for exactly what he did to them. Doesn’t it say --
      doesn’t it speak volumes about the girls that they wanted to see him in

                                         13
      custody? Despite what he did to them, they still love him. Despite
      the acts of abuse, they still love him. Speaks volumes about their
      credibility. We’re asking you to find him guilty of Count 1 for
      continuously abusing [S.S.] and [A.S.], his daughters. Thank you.

      The prosecutor summarized the evidence that showed all that S.S. and A.S.
had endured since their initial outcries, and he explained that that was the reason he
vouched for their credibility. Because the jury could draw its own inferences from
these facts, we cannot conclude that the prosecutor’s attempt to inject his personal
opinion, if improper, was so severe that a curative instruction was insufficient or
that it was so prejudicial that further time and expense would have been futile. See
Hawkins, 135 S.W.3d at 76–77. Accordingly, we cannot conclude that the trial
court abused its discretion when it denied the motion for mistrial. Appellant’s
third issue is overruled.
      We affirm the judgment of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


March 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         14